Exhibit 10.1

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

GILEAD SCIENCES LIMITED – PHARMACHEM TECHNOLOGIES (GRAND BAHAMA), LTD.

ADDENDUM TO TENOFOVIR DISOPROXIL FUMARATE MANUFACTURING SUPPLY AGREEMENT

The Parties hereby acknowledge and agree to the following:

This Addendum agreement (the “Addendum”) is entered into as of May 10, 2007 by
and between PharmaChem Technologies (Grand Bahama) Ltd., a Commonwealth of the
Bahamas company (“PharmaChem”) having its principal place of business at West
Sunrise Highway, Freeport, Grand Bahama, Commonwealth of the Bahamas, and Gilead
Sciences Limited, an Irish limited company (“GSL”) whose registered address is
Unit 12, Stillorgan Industrial Park, Blackrock, Co. Dublin, Ireland. PharmaChem
and GSL may be referred to individually as a “Party” and collectively as the
“Parties” in this Addendum.

WHEREAS by a Manufacturing Supply Agreement dated July 17, 2003 made between
PharmaChem and Gilead World Markets Ltd. (“GWM”), as novated by a Novation
Agreement dated June 14, 2004 and further amended on July 15, 2005 and on
July 31, 2005, made between GWM, GSL and PharmaChem (the “Agreement”),
PharmaChem agreed to manufacture and supply bulk tenofovir disoproxil fumarate
(the “Product”) to GSL on the terms and conditions therein set out and until
December 31, 2008;

WHEREAS the Parties hereto desire to extend the term of the Agreement until
December 31, 2010 at the same terms and conditions thereof except for what
provided herein;

WHEREAS GSL intends to sell to PharmaChem certain key raw materials required for
manufacturing of TDF (the “Key Raw Materials”) at a purchase price per kilogram
equivalent to [ * ]. Schedule 1 contains the current and projected prices of the
Key Raw Materials;

NOW THEREFORE, in consideration of the covenants herein and intending to be
legally bound hereby, the “Whereas” clauses being an integral and material part
of this Addendum, the Parties hereby agree as follows:

 

  1. Article 2 of the Agreement is cancelled and replaced by the following:

“The Term of this Agreement shall begin as of the effective Date, and shall
remain in effect until December 31, 2010 (the “Initial Term”), and thereafter
for subsequent automatic two-year renewal terms (each a “Renewal Term”), unless
terminated by either Party effective at the end of the Initial Term or any
Renewal Term by at least twelve (12) months prior written notice or unless
earlier terminated according to Section 12 “Termination” of this Agreement”.

 

  2. The Price of Product delivered in accordance with the Agreement (Exhibit B)
will be:

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

1



--------------------------------------------------------------------------------

During calendar year 2007:

$[ * ] per kilogram for [ * ]

$[ * ] per kilogram for [ * ];

The Minimum GSL Purchase shall be of [ * ].

During calendar year 2008:

$ [ * ] per kilogram for [ * ];

$ [ * ] per kilogram for [ * ];

$ [ * ] per kilogram for [ * ];

$ [ * ] per kilogram for [ * ];

$ [ * ] per kilogram for [ * ].

The Minimum GSL Purchase shall be of [ * ].

During calendar year 2009:

$ [ * ] per kilogram for [ * ];

$ [ * ] per kilogram for [ * ];

$ [ * ] per kilogram for [ * ];

$ [ * ] per kilogram for [ * ];

$ [ * ] per kilogram for [ * ];

The Minimum GSL Purchase shall be of [ * ].

During calendar year 2010:

$ [ * ] per kilogram for [ * ];

$ [ * ] per kilogram [ * ];

$ [ * ] per kilogram for [ * ];

$ [ * ] per kilogram for [ * ];

$ [ * ] per kilogram for [ * ].

The Minimum GSL Purchase shall be of [ * ].

 

  3. It is expected that PharmaChem’s annual installed capacity after the
successful scale-up of the TDF process to a batch size of [ * ] per batch shall
be approximately [ * ] during calendar year 2007 and [ * ] for each calendar
years 2008, 2009 and 2010.

 

  4.

PharmaChem agrees to purchase the Key Raw Materials from GSL in the amounts from
time to time needed by PharmaChem according to its production schedule. GSL will
notify PharmaChem from time to time about its availability

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

2



--------------------------------------------------------------------------------

 

of Key Raw Materials in order to allow PharmaChem to place the relevant purchase
orders. The sale of Key Raw Materials shall be governed by the terms and
conditions set forth in each relevant purchase order.

 

  5. This Addendum may only be amended by a written instrument signed by each of
the parties hereto.

 

  6. This Addendum shall be deemed severable; the invalidity or unenforceability
of any term or provision of this Addendum shall not affect the validity or
enforceability of this Addendum or of any other term thereof, which shall remain
in full force and effect.

 

  7. The Agreement amended hereby shall continue in full force and effect except
as expressly amended hereby.

In WITNESS WHEREOF, the parties hereto hereby execute this Addendum as of the
date first indicated above.

 

PharmaChem Technologies (Grand Bahama), Ltd. By:  

/s/ Pietro Stefanutti

Name:   Pietro Stefanutti Date:   May 25, 2007 Title:   President Gilead
Sciences Limited By:  

/s/ John F. Milligan

Name:   John F. Milligan Date:   May 10, 2007 Title:   COO and CFO

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

3



--------------------------------------------------------------------------------

Schedule 1

Current and Projected purchase prices for Key Raw Materials in USD per kilogram

 

Key Raw Materials

   2007    2008    2009    2010

[ * ]

   [ * ]    [ * ]    [ * ]    [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]    [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]    [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]    [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]    [ * ]

[ * ]

   [ * ]    [ * ]    [ * ]    [ * ]

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

4